 In the Matter of THE WESTERN UNION TELEGRAPH COMPANYandTELEGRAPH WORKERS INDEPENDENT UNIONIn the Matter of THE WESTERN UNION TELEGRAPH COMPANYandCOMMERCIAL TELEGRAPHERS UNION, WESTERN UNION LOCAL No. 1In the Matter of THE WESTERN UNION TELEGRAPH COMPANYandCOMMERCIAL TELEGRAPHERS UNION, WESTERN UNION LOCAL No. 94In the Matter of THE WESTERN UNION TELEGRAPH COMPANYandLOCAL UNION No. 2, WESTERN UNION DIVISION OF COMMERCIALTELEGRAPHERS UNIONCases Nos. R-2966 to R-&969, inclusive, respectively, R-12974 andR-2975CERTIFICATION OF REPRESENTATIVESFebruary 19, 19.lµ2On November 10, 1941, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Elections in theabove-entitled proceeding?On January 7, 1942, the Board issued aSupplemental Decision, Second Direction of Election and Certifica-tion of Representatives.2On January 27, 1942, the Board issued anAmendment to Second Direction of Election.3 Pursuant to theSecond Direction of Election, as amended, an election by secret ballotwas conducted on February 4 and 5, 1942, under the direction andsupervision of the Regional Director for the Thirteenth Region (Chi-cago, Illinois).On February 6, 1942, the Regional Director, "actingpursuant, to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, issued and dulyserved upon the parties an Election Report upon the ballot.Noobjections to the conduct of the ballot or to the Election Report havebeen filed by any of the parties.136 N L. R.B 8122 38 N. L. R. B 603 38 N L R B 64.39 N L. R. B., No. 8.31448u 05-42-vol. 39-4 32DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs to the balloting and its results, the Regional Director reportedas follows :-Total on eligibility list____________________________________2, 642Total ballots cast------------------------------------------1,903Total ballots challenged___________________________________19Total blank ballots ---------------- _-----------------2Total void ballots -----------------------------------------2Total valid votes counted ---- _---- _----------------- _------1,880Votes cast for Telegraph Workers Independent Union_______Votes cast for Commercial Telegraphers Union,Western765Union Local No. 1, affiliated with the A.'F. of L___________ 1,115.By virtue -of and pursuant to the power vested, in the NationalLabor, Relations Board by Section 9 (c), of the National Labor Rela-tions Act, 49 Stat. 449,,and.pur-suant to Article III, Sections 8 and 9,of National Labor Relations Board Rules and Regulations-Series 2,as amended,-IT I8''HEREBY CERTIFIEDthatCommercial Telegraphers'- Union,Western Union Local No. 1, affiliated with the American Federationof Labor, has been designated and selected by a majority of all em-ployees in "the 'commercial, Araflic, 'plant, and 'accounting depart-ments at the Chicago office of The Western Union Telegraph Com-pany, including employees listed in Appendix B, but excludingemployees listed in Appendices A and C' and -temporary, employees,as their, representative for the purposes of collective bargaining, andCommercial, Telegraphers Union,Western Union Local No. 1, affili-ated with the American Federation of Labor, is the exclusive repre-sentative of;all such employees for the,purposes of collective bargain-ing with respect to, rates of'pay, wages, hours of employment, andother, conditions of employment. ,,.I17i.APPENDIX .AGeneralManager's OfficeGeneral, ManagerDivision Sales ManagerDivision Commercial ManagersChief ClerkAssistant Chief ClerkGeneral Manager's Private Secre-taryClerk in charge of Office Leases,Lay-outs, Agencies, etc.-Clerk in charge of Railroad Con-tracts,, TelephoneCompanies,etc.Clerk in charge of DisbursementSectionClerk in charge of System andMethods SectionClerk in charge of TerminalHandling Section THE WESTERN UNION TELEGRAPH COMPANYGeneral Manager'sOgee-Continued33Clerk in charge of Addressograph Clerk in charge of Operations andBureau,,,Personnel SectionG. J. MarcipanDivision Sales RepresentativeClerk in charge of Sales SectionFirst District O goesDistrict SuperintendentChief ClerkDistrict Sales ManagerReliefManagersThird District OgeesDistrict 'SuperintendentChief ClerkDistrict Sales ManagerRelief ManagersDistrictManagerDivision Traffic Superintendent's OfficeDivision Traffic SuperintendentAssistantto ,DivisionTrafficAssistant Division Traffic Stiper-,Engineerintendent--Traffic AccountantDivision Traffic SupervisorsDivision Engineer AssistantsDivision T & R ChiefConfidential StenographerDivision Traffic EngineerDispatcherChief ClerkNight, DispatchersDivision Traffic InspectorsDivision Plant Superintendent's O f liceDivision Plant SuperintendentDivisionSupervisorofMain-tenanceDivision Supervisor of LinesDivisionSupervisor of Equip-mentDivision Ticker SupervisorDivision Plant EngineerDivision Valuation and Tax En-gineerChief ClerkMaintenance SupervisorConstruction SupervisorEquipment SupervisorTicker Supervisor,Building SupervisorSupervisorsMaintenance ForemenGeneral ForemenChief InspectorsDivisionAuditor's 0 ffice"''Division Auditor'Chief AccountantSupervisor of Accounting CentersChief Traveling AuditorTraveling AuditorsPlant AccountantAccounting Section SupervisorMoney Order SupervisorAuthorization ClerksService Record ClerkConfidential Stenographer 34DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIX BMessengersBuilding Force EmployeesT & R StudentsDivisional Stores EmployeesDivision and District Headquar-Equipment Construction Forceters Employees_APPENDIX CCommercial DepartmentSuperintendentAssistant SuperintendentCity Commercial ManagersSalesManagersChief Clerk ,Manager ' of Credits and Collec-tionsManager Delivery DepartmentAssistant Delivery ManagerCashier-Superintendent'sConfidentialClerkTrafficClerks in charge of MessengerPersonnelClerk in charge of MessengerAssignmentRadcliffSchroederW. RichL. D. GallaherG. P. KirschtJoseph PopeJ.E. MeyersE. R. BartosekDistributionMessengersDepartmentTrafficManagerNight Traffic ManagersAssistant TrafficManagersChief Operator Board of TradeT & R ChiefAutomatic ChiefUnit SupervisorSenior SupervisorsMonitorsInstructorsWire ChiefRepeater ChiefSection SupervisorsClerical SupervisorsConfidentialClerktoTrafficManagerConfidentialStenographertoTrafficManagerRestaurant ManagerAssistant Restaurant ManagerMorse SupervisorsAutomatic SupervisorsTeleprint SupervisorsTelephone SupervisorsRouting SupervisorsService SupervisorsC & D SupervisorsMark TaylorMay MillerCatherine DellmoreCarlsonLoprestiSemmelring THE WESTERN UNION TELEGRAPH COMPANY35Plant DepartmentMetropolitan Plant Superintend- Ticker SupervisorentCable ForemenMaintenance ForemenChief InspectorCity ForemenConfidential ClerkBuilding ForcesEquipment ForemenForewomanHead EngineerHead JanitorEquipment Construction ForcesEquipment ForemenTube Maintainer ForemenSpecial ForemenDivision StoresDivision StorekeeperDepot. ManagerAssistant Division StorekeeperAccounting DepartmentAccounting Center ManagerSupervisors who can recommendAssistantAccountingCenterHiring and DischargeManagerWarehouseAll employeesLine Gang ForcesAll employees